DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-9, 11-17, and 19-20 are allowed over the prior art made of record.
The claimed invention is directed towards “add[ing] a new column comprising a plurality of new cells to the table in response to receiving the function”, “wherein to execute the function the processing device is to archive or delete the respective row”. To facilitate such operation “each new cell of the plurality of new cells of the new column is associated with a respective row of the plurality of rows of the table and comprises a timer indicating a time that the processing device will execute the function”. Finally, “upon expiration of the timer of the respective new cell” the processor is to “execute the function”.
Raue et al US PG Pub 2018/0007142 A1 teaches “receiving a function to be applied in association with a particular row in a table” “wherein a new cell in a column comprises a timer indicating a time that the processing device will call the function, and wherein the cell references the function” (Raue et al [0326]). Raue et al. also teaches wherein the process of executing the stored function “comprises instructions to send a notification to a client device that the information in the particular row requires one or more actions.”
Baird, III et al. US PG Pub 2019/0129893 A1 teaches modifying the structure of the table based on stored actions.
The combination of Raue et al. and Baird, III et al. teaches the use of timers to execute functions which can modify the structure of the database. However, the execution of the functions as taught by Raue et al. when using cell-based timers does not accommodate the level of granularity in action which the claimed invention describes. Raue et al. specifically teaches the execution of all functions when a timer expires, not only the function tied to the row. As Raue et al. teaches away from this functionality the claimed invention presents a non-obvious combination of cell-based timers tied to executing functions which can modify the structure of the database. The non-final rejection dated 11 May 2022 may be referenced for a more in-depth analysis of this.
As for questions of patentability, the amendment of the claims to specify that an action is being taken in the claims, specifically the archiving or removal of data from the table, moves the claims from the previous realm of an abstract idea into a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183